Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
Response to Arguments
Amendments are noted and claim objections are withdrawn.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  New claim(s) are addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 6, 11, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent 10,420,135) in view of Papasakellariou (US 2017/0273056).
For claim 1, Yang teaches: A random access configuration method, applied to an unlicensed frequency band (see at least col. 2 line 33-35, random access may be performed on unlicensed carriers), wherein the random access configuration method comprises:
performing, by a network device, channel listening and obtaining a channel occupancy time through contention (see at least claim 1, a base station (network device) may perform LBT procedure to gain a channel over a channel occupancy time.  See at least col. 5 line 34-45 and fig. 2, BS and UE may comprise processor/memory); and
in response to determining that a time-frequency resource used by a terminal device to transmit a random access preamble is configured in the channel occupancy time, sending, by the network device, downlink control information to the terminal device, wherein the downlink control information is used to indicate configuration information for transmitting the random access preamble on the time-frequency resource (see at least col. 8 line 28-51 and fig. 6, BS may transmit PDCCH (col. 4 line 10, comprising DCI) to the UE for dynamic PRACH resource allocation for preamble transmission, thus BS has determined time/frequency resources for the UE to send random access preamble.  See at least col. 7 line 52-col. 8 line 27 and fig. 5, allocated PRACH resource may be configured within the channel occupancy time).
Yang does not explicitly teach: wherein the downlink control information comprises a plurality of bits indicating a start position of the time-frequency resource in time domain, wherein the plurality of bits represent an offset between a time domain resource occupied by the downlink control information and the start position.  Papasakellariou from an analogous art teaches (see at least 0231, DCI may include bits indicating SF offset for a PRACH transmission after the DCI e.g. 4, 5, 6, 7th subframe offset after the subframe of the DCI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Papasakellariou to the system of Yang, so the DCI comprises a bit field indicating an offset between the subframe of the DCI and the subframe of the PRACH resource e.g. 4-7, as suggested by Papasakellariou.  The motivation would have been to enhance network random access control by configuring appropriate PRACH subframe relative to DCI timing (Papasakellariou 0231).
Claim 6 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
For claim 11, Yang teaches: A terminal device, applicable to an unlicensed frequency band (see at least col. 2 line 33-35, random access may be performed on unlicensed carriers), wherein the terminal device comprises at least one processor and a transceiver, wherein:
the transceiver is configured to receive downlink control information sent by a network device, wherein the downlink control information is sent by the network device after the network device obtains a channel occupancy time through contention (see at least claim 1, a base station (network device) may perform LBT procedure to gain a channel over a channel occupancy time.  See at least col. 5 line 34-45 and fig. 2, BS and UE may comprise processor/memory), wherein a time-frequency resource used by the terminal device to transmit a random access preamble is configured in the channel (see at least col. 8 line 28-51 and fig. 6, BS may transmit PDCCH (col. 4 line 10, comprising DCI) to the UE for dynamic PRACH resource allocation for preamble transmission, thus BS has determined time/frequency resources for the UE to send random access preamble.  See at least col. 7 line 52-col. 8 line 27 and fig. 5, allocated PRACH resource may be configured within the channel occupancy time); and
the at least one processor is configured to control, based on the downlink control information, the transceiver to transmit the random access preamble (see at least col. 8 line 28-51 and fig. 6, UE may transmit preamble accordingly).
Yang does not explicitly teach: wherein the downlink control information comprises a plurality of bits indicating a start position of the time-frequency resource in time domain, wherein the plurality of bits represent an offset between a time domain resource occupied by the downlink control information and the start position.  Papasakellariou from an analogous art teaches (see at least 0231, DCI may include bits indicating SF offset for a PRACH transmission after the DCI e.g. 4, 5, 6, 7th subframe offset after the subframe of the DCI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Papasakellariou to the system of Yang, so the DCI comprises a bit field indicating an offset between the subframe of the DCI and the subframe of the PRACH resource e.g. 4-7, as suggested by Papasakellariou.  The motivation would have been to enhance network random access control by configuring appropriate PRACH subframe relative to DCI timing (Papasakellariou 0231).
For claim 16, Yang, Papasakellariou teaches claim 1, Papasakellariou further teaches: wherein the offset is a difference between the start position and a moment of the time domain resource occupied by the downlink control information (see at least 0231, DCI may include bits indicating SF offset for a PRACH transmission after the DCI, comprising a difference in time from an SF/moment of the DCI and an SF/moment of the PRACH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Papasakellariou to the system of claim 1, so the offset is a difference between the subframe/moment of the DCI and the subframe of the PRACH resource e.g. 4-7, as suggested by Papasakellariou.  The motivation would have been to enhance network random access control by configuring appropriate PRACH subframe relative to DCI timing (Papasakellariou 0231).
For claim 18, Yang, Papasakellariou teaches claim 1, Papasakellariou further teaches: wherein the offset is indicated based on a frame structure comprising at least two different units, and wherein the at least two different units comprise at least two of a subframe, a slot, a mini-slot, or a symbol (see at least 0231, DCI may include bits indicating SF offset for a PRACH transmission after the DCI, comprising a subframe unit of a frame comprising multiple subframes comprising multiple slots/symbols).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Papasakellariou to the system of claim 1, so the offset is indicated using subframe units comprised in a frame and comprising symbols, as suggested by Papasakellariou.  The motivation would have been to enhance network random access control by configuring appropriate PRACH subframe relative to DCI timing (Papasakellariou 0231).

Claim 2, 3, 7, 8, 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent 10,420,135) in view of Papasakellariou (US 2017/0273056) in view of Pelletier et al. (US 2010/0296467).
For claim 2, Yang, Papasakellariou teaches claim 1, but not explicitly: wherein the downlink control information is used to indicate that the terminal device is prohibited from transmitting the random access preamble on all or a part of the time-frequency resource.  Pelletier from an analogous art (see at least 0058, network may signal a prohibition/invalidation of a PRACH configuration for a period of time (0057, may be carried on PDCCH)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pelletier to the system of claim 1, so the DCI may indicate prohibition of a given PRACH configuration, preventing the UE from transmitting preamble on that resource, as suggested by Pelletier.  The motivation would have been to enhance network random access control by enabling/disabling PRACH transmissions as necessary (Pelletier 0057-0058).
For claim 3, Yang, Papasakellariou, Pelletier teaches claim 2, Yang, Pelletier further teach: wherein the sending, by the network device, downlink control information to the terminal device comprises: sending, by the network device, the downlink control information to the terminal device at a first time point, wherein the downlink control information is used to indicate that the terminal device is prohibited from transmitting the random access preamble within a remaining channel occupancy time after the first time point (see at least Yang col. 7 line 52-col. 8 line 27 and fig. 5, an entire allocated PRACH resource may be located within COT; see at least Pelletier 0058 and fig. 9, network may signal a prohibition/invalidation of a PRACH configuration for a period of time).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pelletier to the system of claim 2, so the DCI may indicate prohibition of a given PRACH configuration for a time period e.g. including PRACH resource in COT (taught by Yang), thus may cause the UE to not transmit preamble on the resource, as suggested by Pelletier.  The motivation would have been to enhance network random access control by enabling/disabling PRACH transmissions as necessary (Pelletier 0057-0058).
For claim 7, Yang, Papasakellariou teaches claim 6, Yang further teaches the allocated resource in channel occupancy time (see at least col. 7 line 52-col. 8 line 27 and fig. 5, an entire allocated PRACH resource may be located within COT) but not explicitly: wherein the downlink control information is used to indicate that the terminal device is prohibited from transmitting the random access preamble within the channel occupancy time.  Pelletier from an analogous art teaches (see at least 0058, network may signal a prohibition/invalidation of a PRACH configuration for a period of time (0057, may be carried on PDCCH)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pelletier to the system of claim 6, so the DCI may indicate prohibition of a given PRACH configuration for a time period e.g. including PRACH resource in COT (taught by Yang), thus may cause the UE to not transmit preamble in COT, as suggested by Pelletier.  The motivation would have been to enhance network random access control by enabling/disabling PRACH transmissions as necessary (Pelletier 0057-0058).
Claim 8 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
For claim 12, Yang, Papasakellariou teaches claim 11, but not explicitly: wherein the downlink control information is used to indicate that the terminal device is prohibited from transmitting the random access preamble on all or a part of the time-frequency resource.  Pelletier from an analogous art teaches (see at least 0058, network may signal a prohibition/invalidation of a PRACH configuration for a period of time (0057, may be carried on PDCCH)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pelletier to the system of claim 11, so the DCI may indicate prohibition of a given PRACH configuration, preventing the UE from transmitting preamble on that resource, as suggested by Pelletier.  The motivation would have been to enhance network random access control by enabling/disabling PRACH transmissions as necessary (Pelletier 0057-0058).
For claim 13, Yang, Papasakellariou, Pelletier teaches claim 12, Yang, Pelletier further teach: wherein the transceiver is configured to: receive, by the terminal device, the downlink control information from the network device at a first time point, wherein the downlink control information is used to indicate that the terminal device is prohibited from transmitting the random access preamble within a remaining channel occupancy time after the first time point (see at least Yang col. 7 line 52-col. 8 line 27 and fig. 5, an entire allocated PRACH resource may be located within COT; see at least Pelletier 0058 and fig. 9, network may signal a prohibition/invalidation of a PRACH configuration for a period of time).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pelletier to the system of claim 12, so the DCI may indicate prohibition of a given PRACH configuration for a time period e.g. including PRACH resource in COT (taught by Yang), thus may cause the UE to not transmit preamble on the resource, as suggested by Pelletier.  The motivation would have been to enhance network random access control by enabling/disabling PRACH transmissions as necessary (Pelletier 0057-0058).

Claim 4, 5, 9, 10, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent 10,420,135) in view of Papasakellariou (US 2017/0273056) in view of Kim et al. (US 2019/0215217).
For claim 4, Yang, Papasakellariou teaches claim 1, but not explicitly: wherein the downlink control information is used to configure the terminal device to perform or not perform listen before talk (LBT) before the terminal device transmits the random access preamble.  Kim from an analogous art teaches (see at least 0243-0244, PDCCH triggering PRACH transmission may indicate LBT type e.g. LBT type 1, LBT type 2, or No LBT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 1, so the DCI may indicate LBT configuration for PRACH transmission e.g. LBT type 1, LBT type 2, or no LBT, as suggested by Kim.  The motivation would have been to enhance network control by indicating an appropriate LBT procedure to the UE for preamble transmissions (Kim 0243-0244).
wherein, when the LBT is performed, the downlink control information is used to indicate a type of the LBT performed by the terminal device before the terminal device transmits the random access preamble, and wherein the type of the LBT comprises a second type of LBT (see at least 0243-0244, PDCCH triggering PRACH transmission may indicate LBT type e.g. LBT type 1, LBT type 2, or No LBT, comprising multiple types).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 4, so the DCI may indicate LBT configuration for PRACH transmission e.g. LBT type 1, LBT type 2, comprising first and second types of LBT procedures, as suggested by Kim.  The motivation would have been to enhance network control by indicating an appropriate LBT procedure to the UE for preamble transmissions (Kim 0243-0244).
Claim 9 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 10 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent 10,420,135) in view of Papasakellariou (US 2017/0273056) in view of Yang et al. (US 2019/0029052) (hereinafter Yang 052).
For claim 17, Yang, Papasakellariou teaches claim 1, but not explicitly: wherein the start position is a start symbol of the time-frequency resource, and wherein the offset is a difference between the start symbol of the time-frequency resource and a symbol of the time domain resource occupied by the downlink control information.  Yang 052 from an analogous art teaches (see at least 0161, trigger DCI may indicate timing between triggering time and PRACH transmission; timing may be identified using either SF and/or symbol index).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang 052 to the system of claim 1, so timing offset/difference between DCI and PRACH is expressed as SF and/or symbol index, as suggested by Yang 052.  The motivation would have been to enhance PRACH configuration by indicating SF and symbol position of PRACH relative to DCI timing (Yang 052, 0161).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467